Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 3/4/22 is acknowledged.  Claims 1, 5, 6, 10-15, 17, 20-28 are pending. 
Applicant’s election of the invention of Group I, drawn to a composition, and the species of citric acid; glycine; cationic conditioning agent not required; persulfate; mineral oil; and guar gum, and regarding claim 22 the additional species of sodium lauroyl sulfate and sodium silicate in the reply filed on 1/31/19 is acknowledged. 
Claims 23 and 24 are withdrawn as being drawn to a nonelected invention.  Claim 21 is withdrawn because it has been amended to include two thickening agents, however Applicant elected the single thickening agent guar gum.
Claims 1, 5, 6, 10-12, 17, and 20-22 have been amended.  Claims 25-28 are new. Claims 1, 5, 6, 10-15, 17, 20, 22, and 25-28 are under consideration to the extent that the composition comprises the species recited above.

Rejections Withdrawn
The rejection of Claims 1, 5, 6 and 10-22 under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2012/0031423) in view of Tanabe et al. (US 6,358,502; 2002) and Legrand et al. (US 2004/0235700) is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10-15, 17, 20, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Konrad et al. (US 4,855,130 A) and Legrand et al. (US 2004/0235700 A1). 
Konrad et al. teach a composition and a process for improving the condition of hair are improved based on a synergistic combination of glycine with a physiologically compatible aliphatic organic acid which is free of amino groups, particularly citric acid, and a wax and/or oil component (e.g. abstract). Konrad et al. teach 1.0-10 wt% citric acid and 0.5-25 wt% glycine, resulting in a ratio of 0.04:1-20:1, which overlaps the claimed range (e.g. column 2, lines 36-43; Claim 1). Konrad et al. teach that the composition may include anionic surfactants (e.g. abstract; Examples; Claim 1).  Konrad et al. teach that the composition is free of cationic surfactants which can leave hair heavy and greasy (e.g. column 1, lines 36-62; Claim 1). Konrad et al. do not teach the inclusion of peptides (e.g. whole document).  Konrad et al. teach that the composition may be useful for repairing damage cause by bleaching (e.g. column 1, lines 14-20). Konrad et al. do not require the inclusion of water, but teach it as an optional additional component (e.g. column 4, lines 20-42; claim 1).
Konrad et al. do not teach that the composition is essentially anhydrous or comprises bleaching agents.  This is made up for by the teachings of Legrand et al. 
Legrand et al. teach a composition comprising at least one anhydrous bleaching composition (e.g. abstract; Claim 1). Legrand teach the inclusion of compounds which provide a conditioning effect, including cationic and amphoteric polymers (e.g. paragraph 0113). Legrand et al. teach that the anhydrous composition may comprise 0.05-30 wt% of one or more anionic surfactants (e.g. paragraphs 0104-0106; 0111; Claim 20). Legrand et al. do not teach the inclusion of peptides (e.g. whole document).  
Regarding Claims 1, 5, 25, and 26, it would have been obvious to one of ordinary skill in the art at the time of filing to include the mixtures of Konrad et al. in the bleaching compositions of Tanabe et al. One of ordinary skill in the art would have been motivated to replace the cationic conditioning polymers of Tanabe with the glycine/citric acid mixture of Konrad because Konrad teaches the combination of glycine and citric acid provides a conditioning effect without the drawbacks of cationic surfactants, and specifically mentions hair damage caused by bleaching. One of ordinary skill in the art would have predicted success as both of the compositions are useful as hair treatments and one of ordinary skill would have been motivated to include the glycine and citric acid of Konrad in the bleaches of Tanabe in order to provide the benefits of detangling, smoothing, and hair feel, as taught by Konrad et al. (e.g. abstract; Examples).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claims 6, 10-15, 17, 20, 22, 27, and 28, Konrad and Legrand teach the inclusion of the ingredients in amounts which lie within, or overlap, the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I). Specifically, Konrad teaches the inclusion of 0.5-10 wt% of an oil component, including paraffin oils (e.g. column 1, lines 48-55; claim 1). Legrand et al. teach that the compositions comprise:
	-10-70, or 20-60 wt% sodium or potassium persulfate (e.g. paragraphs 0040-0043; Examples);
-15-35 wt% inert organic liquid oils, including mineral oil (e.g. paragraphs 0047-0050, 0068); 
-0.01-30 wt% thickener, including guar gum (e.g. paragraph 0095, 0098, 0103; Examples);
-0.05-30, or 0.1-20 wt% anionic surfactant, including sodium lauryl sulfate (e.g. paragraphs 0104-0106, 0111; Examples);
- 0.01-40, or 0.1-30 wt% alkaline agents, including sodium silicate (e.g. paragraphs 0044-0046; Examples).

Response to Arguments
Applicant's arguments filed 3/4/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the evidence of unexpected results, the Examiner is not persuaded.  Applicant argues that Examples 3E, 3G, and 3H show a decrease in cysteic acid indicating a significant decrease in damage, and 3G and 3H demonstrate better break stress, indicating that hair was stronger. This is not found persuasive.  Konrad teaches the synergistic combination of glycine and citric acid, and Legrand teaches the inclusion of other conditioning agents. The control in Table 3 includes no polycarboxylic acid, amino acid, or other conditioning agent. It is unclear if the results are attributable to the presences of the specific active agents as claimed, or any conditioning agents  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)).  
Accordingly, the rejections are maintained.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619